DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, applications 16/066,401 or PCT/KR2016/014758, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
For example, in claims 1 and 9, “a first phosphor layer having a first thickness and a second phosphor layer having a second thickness greater than the first thickness and disposed one over another” does not appear to have proper support in the prior filed applications.
Per Fig. 5, a first phosphor layer (132) having a first thickness and a second phosphor layer (134) having a second thickness greater than the first thickness are disclosed and the second phosphor layer (134) is necessarily disposed over the first phosphor layer (132); however, “disposed one over another” 
Hence, the instant claims are not entitled to the benefit of the prior applications and are assigned a priority date of 3.15.2022 (the date where the limitation in question was introduced).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements listed below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Elements not shown:
The limitation “the second phosphor is spaced apart/separated from the first phosphor” (claims 7 and 15) in combination with the pre-requisite “a first phosphor layer having a first thickness and a second phosphor layer having a second thickness greater than the first thickness and disposed one over another” of claims 1 and 9 isn’t shown in a single embodiment. Fig. 5 shows the thickness differences of claims 1 and 9, but fails to show the spacing/separation of the phosphors of claims 7 and 15; Fig. 13 shows the spacing/separation of the phosphors of claims 7 and 15, but fails to show the thickness differences of claims 1 and 9. Claims 7 and 15 appear to be mixing features of different embodiments and reciting a previously undisclosed embodiment which isn’t shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
The examiner acknowledges the amendment to [0063]; the amendment is acceptable.
The disclosure is objected to because of the following informality: the use of “A2MF6:Mn4+” (Abstract) and “A2MF6:Mn4+” (e.g., [0019]) is confusing; it appears only “A2MF6:Mn4+” should be used. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claims 1 and 9, “a first phosphor layer having a first thickness and a second phosphor layer having a second thickness greater than the first thickness and disposed one over another”.
In claims 6 and 14, “wherein the first phosphor layer is disposed on at least a portion of the light emitting part” does not appear to have proper antecedent basis in the specification.

Claim Objections
Claim 16 objected to because of the following informalities:  replace “elements” with –element--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 9, “a first phosphor layer having a first thickness and a second phosphor layer having a second thickness greater than the first thickness and disposed one over another” causes the claims to fail to comply with the written description requirement.
Per Fig. 5, a first phosphor layer (132) having a first thickness and a second phosphor layer (134) having a second thickness greater than the first thickness are disclosed and the second phosphor layer assigned a priority date of 3.15.2022 (the date where the limitation in question was introduced).
None of the dependent claims overcomes this rejection.
Regarding claims 6 and 14, “wherein the first phosphor layer is disposed on at least a portion of  the light emitting part” isn’t disclosed in the specification/drawings as originally filed. Per Fig. 5, the first phosphor layer (132) is disposed (only) on a portion of the light emitting part and “at least a portion” as claimed is broader that the disclosed embodiment because “at least a portion” encompasses an entire portion thereof. Hence, the claims to fail to comply with the written description requirement.
Regarding claims 7 and 15, “the second phosphor is spaced apart/separated from the first phosphor” in combination with the pre-requisite “a first phosphor layer having a first thickness and a second phosphor layer having a second thickness greater than the first thickness and disposed one over another” of claims 1 and 9 causes the claims to fail to comply with the written description requirement.
Fig. 5 discloses the thickness differences of claims 1 and 9, but fails to disclose the spacing/separation of the phosphors of claims 7 and 15; Fig. 13 discloses the spacing/separation of the phosphors of claims 7 and 15, but fails to disclose the thickness differences of claims 1 and 9.
Claims 7 and 15 appear to be mixing features of different embodiments and reciting a previously undisclosed embodiment which constitutes new matter; obviousness of combining embodiments does not equate with explicit/implicit support.

Claims 1-2, 4-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of “A2MF6:Mn4+” is confusing as it appears the chemical formula is improperly written which obscures the scope of the claims. It appears “A2MF6:Mn4+” should be used. None of the dependent claims addresses this deficiency.
Regarding claim 5, “the at least one of the plurality of walls” lacks proper antecedent basis in the claim, and, currently depends from a canceled claim (claim 3) which is indefinite. The claims is presumed to depend from claim 1 and drawn to the plurality of walls or parts thereof.
Regarding claim 10, the use of “A2MF6:Mn4+” is confusing as it appears the chemical formula is improperly written which obscures the scope of the claims. It appears “A2MF6:Mn4+” should be used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 re rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (of record, US 20100025700 A1) in view of Yoo et al. (of record, US 20150228869 A1).
Regarding claims 1, 4 and 6-7, Jung discloses (claim 1) a light emitting element (Fig. 3) comprising: a housing (130) including a plurality of walls (inclined walls of 131) defining a cavity (131) claim 4) wherein light emitted from the light emitting element (Fig. 3) is a combination of light emitted from the first and second light emitting diode chips (112+122), light emitted from the first claim 6) wherein the first phosphor layer (114+coating layer) is disposed on at least a portion (an entire portion) of the light emitting part (112+122, Fig. 3), and, (claim 7) wherein the second phosphor (124) is spaced apart from the first phosphor (114, Fig. 3).
Jung does not disclose (claim 1) wherein the second phosphor comprises a fluoride-based red phosphor represented by A2MF6:Mn4+, wherein A is one of Li, Na, K, Ba, Rb, Cs, Mg, Ca, Se, and Zn, and M is one of Ti, Si, Zr, Sn, and Ge.
Yoo discloses wherein the second phosphor comprises a fluoride-based red phosphor represented by A2MF6:Mn4+, wherein A is one of Li, Na, K, Ba, Rb, Cs, Mg, Ca, Se, and Zn, and M is one of Ti, Si, Zr, Sn, and Ge ([0176], K2SiF6:Mn4+).
It would have been obvious to one of ordinary skill in the art to include the red fluoride-based phosphor of Yoo in Jung so as to employ a well-known red phosphor which was recognized as being part of the knowledge of one of ordinary skill in the art and its use would have yielded predictable results and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 5, Jung/Yoo fails to disclose, in Fig. 3, wherein the at least one of the plurality of walls includes a reflective facet configured to reflect light emitted from the first and second light emitting diode chips.
However, Jung discloses, in a separate embodiment in Fig. 1, “Inner wall surfaces of the two cavities 131a and 131b may be inclined reflective surfaces” ([0044]).
It would have been obvious to one of ordinary skill in the art to include a reflective facet as claimed in the embodiment of Fig. 3 in view of the embodiment of Fig. 1 and arrive at the claimed invention in the device of Jung/Yoo so as to maximize lighting efficiency/extraction.
Regarding claim 8, Jung/Yoo discloses wherein light emitted from the light emitting element (Fig. 3) has a color gamut of an NTSC value of about 90% or more (since Jung/Yoo suggest all the positively recited structural features of the light emitting element of base claims 4 and 1, the property of dependent claim 8 is presumed inherent since no additional structure is recited, see MPEP 2111 and 2112).
In the event that Jung/Yoo do not implicitly disclose the claimed limitation, which the Examiner does not concede, since Jung/Yoo suggest all the positively recited structural features of the light emitting element of base claims 4 and 1, it would have been obvious to one of ordinary skill in the art to expect or include a claimed NTSC value so as to deliver vivid and/or true-to-life colors since a prima-facie case of obviousness exists per MPEP 2112 (“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yoo  as applied to claim 1, and further in view of Nei (of record, KR 20170045545 A. Machine translation provided). 
Recall: the instant claims are not entitled to the benefit of the prior application and are assigned a priority date of 3.15.2022.
Regarding claim 2,  Jung/Yoo fails to disclose wherein the housing has a white color and comprises an opaque silicone resin including a mixture of a phenyl silicone resin and a methyl silicone resin.
Nei discloses wherein the housing (140) has a white color and comprises an opaque silicone resin including a mixture of a phenyl silicone resin and a methyl silicone resin (“The housing 140 may be 
It would have been obvious to one of ordinary skill in the art to include the housing of Nei in the device of Jung/Yoo so as to (a) house and enclose/surround LED devices with a material capable of protecting said LED devices from external conditions (e.g., contaminants or debris), and/or, (b) provide a housing with “a reflective surface on which light emitted from the light emitting diode chip 120 can be reflected” as taught by Nei.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yoo  as applied to claim 1, and further in view of Tasaki et al. (US 20150361270 A1). 
Regarding claim 2,  Jung/Yoo fails to disclose wherein the housing has a white color and comprises an opaque silicone resin including a mixture of a phenyl silicone resin and a methyl silicone resin.
Tasaki discloses a white reflective film (Abstract, “white reflective film”) which has a white color and comprises an opaque (inherent since it is white and reflective) silicone resin including a mixture of a phenyl silicone resin and a methyl silicone resin ([0123-0127]).
It would have been obvious to one of ordinary skill in the art to include the material of Tasaki in the housing of Jung/Yoo so as to  achieve a “white reflective film for use as a reflector or the like to reflect light emitted from a light source to the side where the light is to be applied” (Tasaki, [0001]).

Claims 9-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yoo. 
Regarding claims 9-10, 12 and 14-15, Jung discloses (claim 9) a light emitting element (Fig. 3) comprising: a housing (130) including a plurality of walls (inclined walls of 131) defining a cavity (131) claim 12) wherein light emitted from the light emitting element (Fig. 3) is a combination of light emitted from the first and second light emitting diode chips (112+122), light emitted from the first phosphor (114), and light emitted from the second phosphor (124, Fig. 3, [0037], [0042], [0048]), (claim 14) wherein the first phosphor layer (114+coating layer) is disposed on at least a portion (an entire portion) of the light emitting part (112+122, Fig. 3), and, (claim 15) wherein the second phosphor (124) is separated from the first phosphor (114, Fig. 3).
Jung fails to disclose (claim 9) the second phosphor comprises a fluoride-based red phosphor, and, (claim 10) wherein the fluoride-based red phosphor is represented by A2MF6:Mn4+, wherein A is one of Li, Na, K, Ba, Rb, Cs, Mg, Ca, Se, and Zn, and M is one of Ti, Si, Zr, Sn, and Ge.
Yoo discloses (claim 9) the second phosphor comprises a fluoride-based red phosphor ([0176]), and, (claim 10)  wherein the fluoride-based red phosphor is represented by A2MF6:Mn4+, wherein A is one of Li, Na, K, Ba, Rb, Cs, Mg, Ca, Se, and Zn, and M is one of Ti, Si, Zr, Sn, and Ge ([0176], K2SiF6:Mn4+).
It would have been obvious to one of ordinary skill in the art to include the red fluoride-based phosphor of Yoo in Jung so as to employ a well-known red phosphor which was recognized as being part of the knowledge of one of ordinary skill in the art and its use would have yielded predictable results and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 13, Jung/Yoo fails to disclose, in Fig. 3, wherein the at least one of the plurality of walls includes a reflective facet configured to reflect light emitted from the first and second light emitting diode chips.

It would have been obvious to one of ordinary skill in the art to include a reflective facet as claimed in the embodiment of Fig. 3 in view of the embodiment of Fig. 1 and arrive at the claimed invention in the device of Jung/Yoo so as to maximize lighting efficiency/extraction.
Regarding claim 16, Jung/Yoo discloses wherein light emitted from the light emitting element (Fig. 3) has a color gamut of an NTSC value of about 90% or more (since Jung/Yoo suggest all the positively recited structural features of the light emitting element of base claims 12 and 9, the property of dependent claim 16 is presumed inherent since no additional structure is recited, see MPEP 2111 and 2112).
In the event that Jung/Yoo do not implicitly disclose the claimed limitation, which the Examiner does not concede, since Jung/Yoo suggest all the positively recited structural features of the light emitting element of base claims 12 and 9, it would have been obvious to one of ordinary skill in the art to expect or include a claimed NTSC value so as to deliver vivid and/or true-to-life colors since a prima-facie case of obviousness exists per MPEP 2112 (“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103”).

Response to Arguments
Applicant's arguments filed 3.15.2022 have been fully considered but they are not persuasive.
The applicant alleges:

    PNG
    media_image1.png
    276
    651
    media_image1.png
    Greyscale

This is not persuasive because the examiner no longer relies on Chua, and, Jung discloses a first phosphor layer (114+coating layer, Fig. 3) having a first (partial) thickness (given the inclined walls of 131; a small and partial thickness is formed between the topmost of the first phosphor layer and the inclined walls of 131) and a second phosphor layer (124+coating layer, Fig. 3) having a second (total/entire) thickness greater (MPEP 2125) than the first thickness (the total/entire thickness of the second phosphor layer is greater than the small and partial thickness formed between the topmost of the first phosphor layer and the inclined walls of 131; MPEP 2111 and 2125) and disposed one over another (Fig. 3).
The applicant alleges:

    PNG
    media_image2.png
    132
    648
    media_image2.png
    Greyscale

	The examiner disagrees because “a first phosphor layer having a first thickness and a second phosphor layer having a second thickness greater than the first thickness and disposed one over another” (claims 1 and 9) does not appear to have proper support in the prior filed applications.

Hence, the instant claims are not entitled to the benefit of the prior applications and are assigned a priority date of 3.15.2022 (the date where the limitation in question was introduced).
In addition, applicant cannot rely upon the certified copy of the foreign priority application to overcome because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894